COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:       Specialty Associates of West Houston, PLLC v. Ola Adams, M.D.

Appellate case number:     01-21-00092-CV

Trial court case number: 1158722

Trial court:               County Civil Court at Law No. 3 of Harris County

       Appellee Ola Adams’s motion for rehearing is denied.

       It is so ORDERED.

Judge’s signature: /s/ Richard Hightower
                   Acting for the Court

Panel consists of Chief Justice Radack and Justices Goodman and Hightower.


Date: September 22, 2022